Citation Nr: 0323683	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  00-02 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
postoperative residuals of a cyst of the right hand, 
consisting of scars, with anesthesia over the index and part 
of the middle finger and hand, and limitation of motion of 
the index finger.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1956, and from January 1957 to January 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

Based on evidence contained in the file, it would appear that 
the veteran may have recently attempted to withdraw his 
appeal.  In that regard, in correspondence of March 2003, the 
veteran was requested to indicate whether he had, in fact, 
withdrawn his appeal regarding the issue of an increased 
rating for his service-connected right hand disability.  As 
of the present time, the veteran has failed to respond to 
this correspondence.  Accordingly, the Board will proceed 
with its adjudication of the issue under consideration.  
Should it be determined that the veteran does not wish to 
proceed with the current appeal, the RO may dispense with the 
REMAND action(s) requested below.


REMAND

The veteran in this case seeks an increased evaluation for a 
service-connected disability of the right hand.  In pertinent 
part, it is argued that current manifestations of the 
veteran's service-connected right hand disability are more 
severe than presently evaluated, and productive of a greater 
degree of impairment than is reflected by the 10 percent 
evaluation now assigned.

In that regard, based on a review of the file, it would 
appear that the veteran last underwent a VA examination for 
compensation purposes in April 1999.  That examination is now 
more than four years old.  Accordingly, additional, more 
contemporaneous VA examinations will be undertaken prior to a 
final adjudication of the veteran's claim for an increased 
evaluation for his service-connected right hand disability.

The Board further notes that, effective August 26, 2002, the 
schedular criteria governing ankylosis and limitation of 
motion of the fingers were revised.  Those criteria have yet 
to be considered in the evaluation of the veteran's service-
connected right hand disability.  Such consideration is 
necessary prior to a final adjudication of the veteran's 
claim for an increased evaluation.  

Finally, the Board observes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  To implement the provisions of this law, the VA 
has promulgated regulations.  See 38 C.F.R. §§ 3.152, 
3.156(a), 3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 1983 (2002).  

Notwithstanding the fact that his case was in their 
possession until October 2001, the RO failed to provide the 
veteran and his representative with either notice of the 
VCAA, or adequate notice of the information and evidence 
needed to substantiate his claim.  This lack of notice 
constitutes a violation of the veteran's due process rights.  
Accordingly, the case must be remanded to the RO in order 
that the veteran and his representative may be provided with 
such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to February 2000, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The veteran should then be afforded 
VA orthopedic and neurologic examinations 
in order to more accurately determine the 
current severity of his service-connected 
right hand disability.  The RO is advised 
that the veteran must be given adequate 
notice of the date and place of any 
requested examination, and a copy of all 
such notification(s) must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse effect on his 
claim.  

As regards the requested examination(s), 
all appropriate tests and studies, to 
include x-rays and range of motion 
studies (the latter expressed in degrees, 
with normal ranges provided for 
comparison purposes) should be conducted, 
and all pertinent symptomatology and 
findings should be reported in detail.  
With regard to limitation of motion of 
the fingers, the orthopedic examiner 
should indicate whether there is 
favorable or unfavorable ankylosis in any 
(and which) joints, and the extent to 
which the tip of the index and/or middle 
fingers of the right hand may be extended 
toward the transverse crease of the palm.  
The orthopedic examiner should 
additionally specifically comment 
regarding any limitation of extension of 
the right index and/or middle fingers, 
and whether, during the course of the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, or incoordination.  The 
orthopedic examiner should also indicate 
whether, and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups or with repeated 
use.  To the extent possible, the 
orthopedic examiner should express such 
functional loss in terms of additional 
degrees of limited motion.  

The neurologic examiner should indicate 
whether the veteran experiences any 
neurological impairment of his right hand 
and/or fingers.  If so, the examining 
neurologist should identify the nerve or 
nerves involved, and the degree of 
disability (e.g., complete paralysis; 
incomplete mild, moderate, or severe 
paralysis) produced by such impairment.

The claims file and a separate copy of 
this REMAND must be made available to, 
and reviewed by, the examiners prior to 
conduction and completion of the 
examinations.  A notation to the effect 
that this record review took place should 
be included in the reports of the 
examiners.

3.  The RO should then review the 
veteran's claims file, and ensure that 
the requested development has been 
completed.  In particular, the RO should 
ensure that the requested examinations 
are responsive to and in compliance with 
the directives of this REMAND, and, if 
they are not, the RO should implement 
corrective procedures.  

4.  The RO should, additionally, review 
the veteran's claims file, and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002) and in 
38 C.F.R. § 3.159 (2002) are fully 
complied with and satisfied.   After the 
veteran and his representative have been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), they 
should be given the opportunity to 
respond.

5.  The RO should then review the 
veteran's claim for an increased 
evaluation for his service-connected 
disability of the right hand.  Should be 
the benefit sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, and specifically including 
the revised scheduler criteria for 
evaluation of disabilities of the fingers 
which became effective on August 26, 
2002.  An appropriate period of time 
should be allowed for a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until so notified.  
The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




